JUEZ PRESIDENTE SEÑOR HERNANDEZ
CON LA QUE ESTUVO CONFORME EL JUEZ ASOCIADO SE-ÑOR AUDREY.
OPINIÓN DISIDENTE EMITIDA POR EL
Por escritura pública otorgada en el pueblo de Río Pie-dras a 20 de septiembre de 1920 ante el notario Heriberto Torres Solá, Bernardo Rosa y Cuadrado y su hijo Francisco Rosa y Lienza, menor de edad, emancipado, vendieron a Ro-mán Félix y Dominga Maldonado una finca rústica de que aquéllos eran dueños proindiviso, en proporción de una mi-*168tad cada uno de ellos, y por otra escritura de 22 del propio septiembre los compradores constituyeron hipoteca sobre la misma finca a favor de los vendedores para garantizarles un préstamo por valor de $5,000.
Presentadas ambas escrituras en el Registro de la Pro-piedad de San Juan, Sección Primera, para su inscripción, el registrador denegó la de la escritura de compraventa en cuanto a la participación del menor emancipado por medio de nota de 29 de noviembre de 1920 que en lo conducente dice así:
“Inscrito el precedente documento, con vista de la escrita de eman-cipación y otro de donde resulta que Román Félix es casado con Do-minga Maldonado, sólo en cuanto a la participación que trasmite don Bernardo Rosa Cuadrado, y deniegue la inscripción en cuanto a la participación trasmitida por el menor emancipado, porque la compa-recencia y actuación del primero en la escritura se refiere sólo a la venta de su condominio, sin que preste a su hijo emancipado, también vendedor, el consentimiento que previene el artículo 307 del Código Civil como quedó enmendado en 8 de marzo de 1906.”
La anterior nota, pues la de la escritura de préstamo hi-potecario es ajena al presente recurso, ha sido recurrida para ante esta Corte Suprema por el comprador Román Félix, quien, alega en síntesis para obtener su revocación, que el artículo 307 enmendado del Código Civil ha sido cumplido en la escritura de 20 de septiembre de 1920, pues de ella aparece haber otorgado Bernardo Rosa y Cuadrado el con-sentimiento para la enajenación del condominio de que se trata por su menor hijo emancipado Francisco Rosa y Lienza.
El artículo citado del Código Civil ordena que el menor emancipado “no podrá gravar ni vender bienes inmuebles suyos sin consentimiento de su padre, en defecto de éste, sin el de su madre, y en su caso, sin el de su tutor.” El precepto legal es claro y la única cuestión sujeta a discusión es la de si en el otorgamiento de la escritura de compraventa Bernardo Rosa ha prestado su consentimiento para la venta *169del condominio perteneciente a su menor hijo emancipado Francisco Eosa y Lienza.
El examen de la escritura muestra que ante el notario autorizante comparecieron Bernardo Eosa y Cuadrado y su hijo Francisco Eosa y Lienza, de una parte, y de la otra Eo-mán Félix y Dominga Maldonado; que Bernardo y Francisco Eosa eran dueños en común proindiviso y en proporción de una mitad cada uno de ellos de la finca vendida; que la venta se hizo por precio de $2,000 que los vendedores recibieron de manos del comprador; y que todos los otorgantes acep-taron la escritura en los términos en que estaba redactada, estuvieron conformes con ella y se ratificaron en su con-tenido.
El texto de la escritura no revela que Bernardo Eosa y Cuadrado prestara en cuanto a su hijo Francisco Eosa y Lienza el consentimiento que la ley exige, pues aunque uno y otro comparecieron juntamente ante el notario y juntos verificaron la venta y recibieron el precio, cada uno de ellos obró en propia representación y él padre no hizo manifesta-ción alguna sobre su consentimiento en la venta del condo-minio hecha por su hijo.
La aceptación, conformidad y ratificación prestadas por todos los otorgantes, así vendedores como compradores se refieren a cada uno de ellos en la parte que les concierne. No hubo adhesión del padre a la voluntad del hijo ni con-curso mutuo de voluntades para la venta del condominio del hijo. Padre e hijo procedieron con plena independencia ven-diendo cada uno lo suyo sin tomar uno parte en la venta del otro. No dudamos que el padre tuvo conocimiento de ía enajenación que hacía su hijo, pero afirmamos que no prestó su consentimiento a ella. Puede afirmarse que no impugnó la enajenación, pero no cabe llegar a la conclusión de que la consintiera o aprobara. La intención del legisla-dor al exigir el consentimiento del padre, de la madre o del tutor para la enajenación de bienes inmuebles de un menor *170emancipado, es la de que se considere el acto de enajenación del menor por el que deba prestar el consentimiento y pro-ceda éste o no a prestarlo según lo exijan los intereses del menor. Parece que el padre en el presente caso con relación a su hijo actuó bajo la teoría de que no era necesario su consentimiento, pues a no ser así lo hubiera prestado por modo expreso si quería que la enajenación del menor produ-jera los efectos legales consiguientes. La escritura se hu-biera otorgado en los mismos términos en que fué otorgada, si no hubiera existido el precepto del artículo 307 del Código Civil. Y la escritura posterior de hipoteca sobre la misma finca vendida a favor de los vendedores por los compradores nada arguye a favor del cumplimiento del artículo 307 del Código Civil en el otorgamiento de la escritura de compra-venta.
Por las razones expuestas disentimos de la opinión de la mayoría de los jueces de esta corte y opinamos que ha de-bido confirmarse la nota recurrida.